Motion by respondent United States of America to amend remittitur so as to conform to the mandate of the Supreme Court of the United States granted. Return of remittitur requested and, when returned, it will be amended to provide that the judgment of the Erie County Court, dated June 13, 1961, entered upon the order of the Appellate Division, dated May 18, 1961, be affirmed, without costs.
Cross motion by appellant Buffalo Savings Bank for reargument denied. On the appeal to this court we decided that a direction to sell the property “ subject to ” local tax liens would constitute an abuse of the court’s discretion in this case. [See 11 N Y 2d 31]